DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on June 2, 2022 has been entered. Accordingly claims 1, 5,6, 9, 10, and 11 have been amended. Claims 4, 12-16, 18, and 19 have been cancelled. New claims 22-29 were added. Therefore, claims 1-3, 5-11, 17 and 20-29 remains pending in this application. It also includes remarks and arguments.

Response to Amendment
The amendment filed June 2, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The paragraph [0014-0015] along with the description of Figs. 13A and 13B in paragraph [0032] reciting the four layer coils 70 and how the wireless power transmitting coil can be formed above or below overlapping the foreign objection coils is new subject matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2022 and June 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations recited in both new claims 28 and 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 28 recites “the wireless power transmitting coil being disposed between the charging surface and the foreign objection detection coils” and Claim 29 recites “the foreign objection detection coils disposed between the charging surface and the wireless power transmitting coil is not properly described in the specification nor does the drawing figures illustrate or show the claimed subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 22, 23 and 29 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al. (US 2019/0280533).
Regarding claim 1, Lee et al. in (Figs. 4 and 5) discloses a wireless power transmitting device for transmitting wireless power to a wireless power receiving device, comprising: wireless power transmitting circuitry [see Figs. 2-3, 10 and 14, 0068] including a wireless power transmitting coil [see Figs. 2-3, 15 and 0073] configured to transmit wireless power signals [see 0073-0078]; 
foreign object detection coils [see, Figs. 4-5, 201a, 201b, 201n comprising a first coil part 210a, 210b and 210n and a second coil part 212a, 212b and 212n and 0088-0093, 0100] of at least first and second different winding patterns [see 0101-0104, 0107-0109, 0135-0138, 0181-0182 and 0186-0187] overlapping the wireless power transmitting coil [e.g. the FOD coils 201a, 201b and 201n covers the wireless power transmitting coil 15, therefore the examiner interprets the FOD coils 201a, 201b and 201n covering” as “overlapping” the transmission coil 15 and see 0094-0096. Also, see Fig. 5, discloses the FOD layers 291 and 292 which includes the FOD coils 201a, 201b and 201n covering the wireless transmission pad 14 which has the wireless transmission coil 15 included therein, see 0073], wherein the foreign object detection coils [see, Figs. 4-5, 201a, 201b, 201n comprising a first coil part 210a, 210b and 210n and a second coil part 212a, 212b and 212n and see, 0088-0090, 0097, 0100] of the first winding pattern have a first winding type and [see 0103-0104, 0107-0109, 0135-0138, 0181-0182 and 0186-0187] are formed in a first layer [see first layer 291 in Fig. 5 and 0115 and 0118. Further, Fig. 10, discloses at least one of the foreign object detection coil  comprising first coil part 210a or 210c formed in a first layer and 0194 and 0198] and wherein the foreign object detection coils [see, Figs. 4-5, 201a, 201b, 201n comprising a first coil part 210a, 210b and 210n and a second coil part 212a, 212b and 212n and see 0088-0090, 0097, 0100] of the second winding pattern have a second winding type different than the first winding type and [see 0103-0104, 0107-0109, 0135-0138, 0153-0156, 0181-0182 and 0186-0187] are formed in a second layer [see second layer 292 in Fig. 5 and 0015 and 0018. Further, Fig. 10, discloses at least one of the foreign objection detection coil comprising second coil part 212a or 212c formed in a second layer and 0194 and 0198] different than the first layer [see 0118]; and control circuitry [see Figs. 4-5, detection circuit 270 corresponding to the control circuitry] configured to monitor for the presence of a foreign object using the foreign object detection coils [see, Figs. 4-5, the plurality of object detection detectors 201 comprising a first coil part 210a, 210b and 210n and a second coil part 212a, 212b and 212n and 0122-0128].
Regarding claim 2, Lee et al. discloses the wireless power transmitting device of claim 1 wherein the first winding pattern [see Fig. 4, of the first coil part 210 including coil windings 210a, 210b and 210n which has a circle shape defined by its number of coil winding that is equivalent to a “spiral winding” pattern and see 0133-0137].
Regarding claim 11, Lee et al. discloses the wireless power transmitting device of claim 1 wherein each of the foreign object detection coils of the first winding pattern in the first layer overlaps [see Lee et al., first layer 291 in Fig. 5 which may include the first coil part 210 in Fig. 4 including coil parts 210a, 210b and 210 with a first winding pattern, see 0101-0104, 0107-0109, 0181-0182 and 0186-0187] and shares a common shape with a respective one of the foreign object detection coils of the second winding pattern in the second layer [see Lee et al., second layer 292 in Fig. 5 which may include the second coil part 212 in Fig. 4 including coil parts 212a, 212b, and 212a with a second winding pattern and 0101-0104, 0107-0109, 0118-0119, 0181-0182, 0158-0160 and 0186-0187 claim 21].  
Regarding claim 22, Lee et al. discloses the wireless power transmitting device of claim 1 wherein the foreign object detection coils formed in the first layer have a first orientation “first area” and wherein the foreign object detection coils formed in the second layer have a second orientation “second area” different than the first orientation [such that “a first/smaller area of a first shape of the first coil part 210 is different than a second/larger area of a second shape of the second coil part 212 which is located in a second “different layer” than the first layer and see 0118, 0135-0138 and 0153-0156]. Fig. 10 also discloses first coil part 210 formed in a first layer which is different from the second coil part 212a formed in the second layer. The respective layers are also located in a first and second orientation “area or location” that are different. 
Regarding claim 23, Lee et al. discloses the wireless power transmission device of claim 1, wherein the foreign object detection coils further comprise foreign object detection coils formed in a third layer and foreign object detection coils formed in a fourth layer, wherein the foreign object detection coils in the first layer have a first shape [see 0118,  0136 and 0158], wherein the foreign object detection coils in the second layer have a first shape [see 0118, 0136 and 0158], wherein the foreign object detection coils in the third layer have a second shape different than the first shape, and wherein the foreign object detection coils in the fourth layer have the second shape [see Fig. 11, which has four different layers of comprising foreign object detection coils 201a and 201b and 0115-0117].
Regarding claim 29, Lee et al. in (Fig. 5), discloses the wireless power transmitting device of claim 1, further comprising: a charging surface (the reception has a pad that lays over “on” the transmission pad has a charging surface which is located on the surface of the first layer 219, see abstract and Fig. 5), the foreign object detection coils (FOD detection coils 201a and 201b are formed in the respective layers 291 and 292) being disposed between the charging surface and the wireless power transmission coil (the wireless power transmission coil is formed within the wireless power transmission pad 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0280533) and in view of Widmer et al. (US 2020/0200937).
Regarding claim 3, Lee et al. discloses the wireless power transmitting device of claim 2 wherein the second winding pattern [see Figs. 4 and 8, of the second coil part 212 including coils parts 212a, 212b, and 212c] may be a shape defined by its number of coil windings comprises a rectangle, polygon, a circle “spiral winding”, an ellipse [see 0155-0157], or even an hexagonal and triangle [see 0172], but does not explicitly disclose wherein the second winding pattern comprises a figure-eight winding pattern. 
However, Widmer et al. discloses wherein the second winding pattern comprises a figure-eight winding pattern [see Figs. 1A and 2A and sense coils 106 and 0048].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the second winding pattern as taught by Lee et al. with a figure-eight winding pattern as taught by Widmer et al. because Lee et al. teaches the shapes of the foreign object detection coils including different winding patterns may be determine by an object sensitivity and the shapes of a reception and transmission pad [see 0148]. The shape of the foreign object detection coils is defined by the number of coil windings and the number of times a coil is wound corresponding the winding pattern [see 0102-0104, 0181-0182 and 0186-0187]. 
Regarding claim 7, Lee et al. discloses the wireless power transmitting device of claim 6, wherein the first winding pattern comprises one or more spiral coil winding pattern(s) [see Fig. 4, of the first coil part 210 including coil windings 210a, 210b and 210n which have a circle shape defined by its number of coil winding that is equivalent to a “spiral winding” pattern and see 0133-0137], except for wherein the second winding pattern comprises one or more figure eight winding pattern(s).  
However, Widmer et al. discloses wherein the second winding pattern comprises a figure eight winding pattern [see Figs. 1A and 2A and sense coils 106 and 0048].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the second winding pattern as taught by Lee et al. with a figure-eight winding pattern as taught by Widmer et al. because Lee et al. teaches the shapes of the foreign object detection coils including different winding patterns may be determine by an object sensitivity and the shapes of a reception and transmission pad [see 0148]. The shape of the foreign object detection coils is defined by the number of coil windings and the number of times a coil is wound corresponding the winding pattern [see 0102-0104, 0181-0182 and 0186-0187]. 
Regarding claim 17, Lee et al. discloses a wireless power transmitting device [see Fig. 2, 10] for transmitting wireless power to a wireless power receiving device [see Fig. 2, 20], comprising: 6wireless power transmitting circuitry [see transmission pad 14] including a wireless power transmitting coil [see Fig. 3, 15 and 0073] configured to transmit wireless power signals [see 0073-0078]; 
a spiral-winding foreign object detection coil with a spiral winding pattern [see Fig. 4, of the first coil part 210 including coil windings 210a, 210b and 210n which has a circle shape defined by its number of coil winding that is equivalent to a “spiral winding” pattern and see 0133-0137]; and another “second” foreign object detection coil [see Figs. 4 and 8, second coil part including coils 212a, 212b and 212n which may be a shape defined by its number of coil windings comprising a rectangle, polygon, a circle “spiral winding”, ellipse, triangle and hexagonal, see 0155-0157, 0172] of a second different winding pattern [see 0107-0109, 0181-0182 and 0186-0187] partially overlapping (e.g. covering) with the spiral-winding foreign object detection coil [see, Figs. 4-5, 201a, 201b, 201n comprising a first coil part 210a, 210b and 210n corresponding to the “spiral-winding foreign object detection coil” 0079, 0088-0090, 0097, 0100] of the first winding pattern [see 0101-0104, 0107-0109, 0181-0182 and 0186-0187] is formed in a first layer [see first layer 219 in Fig. 5 and 0115-0118] and wherein the second foreign object detection coil [see Figs. 4 and 5, a second coil part 212a, 212b and 212n and 0079, 0088-0090, 0097, 0100] of the second winding pattern [see 0101-0104, 0107-0109, 0181-0182 and 0186-0187] is formed in a second layer [see second layer 292 in Fig. 5] that overlaps the first layer [see 0118 and claim 21]; but does not explicitly disclose the second object detection coil including coil parts 212a, 212b and 212n having a second “different” winding pattern comprises a figure-eight winding pattern.
However, Widmer et al. discloses a figure-eight winding foreign object detection coil with a figure-eight winding pattern [see Figs. 1A and 2A and sense coils 106 and 0048].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the second foreign object detection coil as taught by Lee et al. with a  preferred figure-eight winding pattern as taught by Widmer et al. because Lee et al. teaches the shapes of the foreign object detection coils including different winding patterns may be determine by an object sensitivity and the shapes of a reception and transmission pad [see 0148].  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0280533) and in view of Widmer et al. (US 2020/0200937) as applied to claim 7, and further in view of Adachi (US 10/254,427).
Regarding claim 8, Lee et al. in view of Widmer et al. discloses the wireless power transmitting device of 7, except for wherein each of the foreign object detection coils has a ring-quarter-segment outline.  
However, Adachi in [see Figs. 6 and 7], discloses a plurality of foreign objection detection coils [see 80 in Fig. 6 or 90 in Fig. 7] wherein each of the foreign object detection coils [see Fig. 6, 81-85 or 93, 95, 96, 97, 98] has a ring-quarter-segment outline [see col 10, ll. 43 thru col. 11, ll. 1-55].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of invention to modify each of the foreign objection detection coils overlapping the power transmitting coil as taught by Lee et al. in view of Widmer et al. with the foreign object detection coils having a ring-quarter-segment outline as taught by Adachi because Adachi teaches different type of shapes could be used for the foreign object detection coils including a ring-segment outline in order provide an improved foreign object detection device that has a high detection sensitivity. 
Regarding claim 9, Lee et al. in view of Widmer et al. and in view of Adachi discloses the wireless power transmitting device of 8, wherein each of the foreign object detection coils of the first winding pattern overlaps the foreign object detection coils of the second winding pattern [see Lee et al., first layer 291 in Fig. 5 that include the first coil part 210 in Fig. 4 including coil parts 210a, 210b and 210 having a different winding pattern covering “overlapping” the second “different” layer that includes the second coil part 210 having a second winding pattern as discussed above in claim 1”, see Lee et al., second layer 292 in Fig. 5 which may include the second coil part 212 in Fig. 4 including coil parts 212a, 212b, and 212a and claim 21 and 0118-0119].  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0280533) and in view of Ettes et al. (EP  3836352) and further in view of Adachi (US 10/254,427).
Regarding claim 25, Lee et al. discloses the wireless power transmitting device of claim 1 except for wherein the foreign object detection coils in the first layer comprise wedge shaped coils and wherein the foreign object detection coils in the second layer comprise ring segment. 
Lee et al. discloses wherein the foreign object detection coils 210a in Fig. 10 in the first layer and the foreign object detection coils 212a in Fig. 10 in the second layer can have different shapes “winding patterns” [see 0104, 0137, and 0155].
However, Ettes et al. in (Fig. 13), discloses a foreign object detection coil having a wedge shaped coil used for foreign object detection [see 0173-0174].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the foreign object detection coils in the first layer as taught by Lee et al. with the wedge shaped coil as taught by Ettes et al. because Lee et al. teaches the shapes of the foreign object detection coils including different winding patterns may be determine by an object sensitivity and the shapes of a reception and transmission pad [see 0148]. The shape of the foreign object detection coils is defined by the number of coil windings and the number of times a coil is wound corresponding the winding pattern [see 0102-0104, 0181-0182 and 0186-0187]. 
Lee et al. in view of Ettes et al. does not disclose wherein the foreign object detection coils in the second layer comprise ring segment shaped coils. 
However, Adachi in [see Figs. 6 and 7], discloses a plurality of foreign objection detection coils [see 80 in Fig. 6 or 90 in Fig. 7] wherein each of the foreign object detection coils [see Fig. 6, 81-85 or 93, 95, 96, 97, 98] has a ring-quarter-segment outline [see col 10, ll. 43 thru col. 11, ll. 1-55].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of invention to modify each of the foreign objection detection coils in the second layer as taught by Lee et al. with the foreign object detection coils having a ring-quarter-segment outline as taught by Adachi because Adachi teaches different type of shapes could be used for the foreign object detection coils including a ring-segment outline in order provide an improved foreign object detection device that has a high detection sensitivity. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0280533) and in view of Ettes et al. (EP  3836352). 
Regarding claim 26, Lee et al. discloses the wireless power transmitting device of claim 1 except for wherein the foreign object detection coils in the first layer and second layers comprise wedge shaped coils.
Lee et al. discloses wherein the foreign object detection coils 210a in Fig. 10 in the first layer and the foreign object detection coils 212a in Fig. 10 in the second layer can have the same shape “winding patterns” defined by the shape of the transmission pad and reception pad [see 0148 and 0251].
However, Ettes et al. in (Fig. 13), discloses a foreign object detection coil having a wedge shaped coil used for foreign object detection [see 0173-0174].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the foreign object detection coils in the first and second layers as taught by Lee et al. with the wedge shaped coil as taught by Ettes et al. because Lee et al. teaches the shapes of the foreign object detection coils including different winding patterns may be determine by an object sensitivity and the shapes of a reception and transmission pad [see 0148]. The shape of the foreign object detection coils is defined by the number of coil windings and the number of times a coil is wound corresponding the winding pattern [see 0102-0104, 0181-0182 and 0186-0187]. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0280533) and in view of Adachi (US 10/254,427).
Regarding claim 27, Lee et al. discloses the wireless power transmission device of claim 1, except for wherein the foreign object detection coils in the first and second layers comprise ring segment shaped coils. 
However, Adachi in [see Figs. 6 and 7], discloses a plurality of foreign objection detection coils [see 80 in Fig. 6 or 90 in Fig. 7] wherein each of the foreign object detection coils [see Fig. 6, 81-85 or 93, 95, 96, 97, 98] has a ring-quarter-segment outline [see col 10, ll. 43 thru col. 11, ll. 1-55].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of invention to modify each of the foreign objection detection coils in the first and second layers as taught by Lee et al. with the foreign object detection coils having a ring-quarter-segment outline as taught by Adachi because Adachi teaches different type of shapes could be used for the foreign object detection coils including a ring-segment outline in order provide an improved foreign object detection device that has a high detection sensitivity. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 5 would be allowable over the prior art references of record because the prior art failed to teach or suggest wherein there are only four foreign object detection coils of the first winding pattern in the first layer as set forth in the claimed invention.  
Claim 6 is objected to as being allowable subject matter because the claim is dependent upon base claim 5 above. 

Claim 20 is objected to as being dependent upon a rejected base claim 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 20 would be allowable over the prior art references of record because the prior art failed to teach or suggest a layer of magnetic material; and printed circuit with metal traces forming the spiral-winding foreign object detection coil and the figure- eight-winding foreign object detection coil, wherein the printed circuit is interposed between the wireless power transmitting coil and the layer of magnetic material as set forth in the claimed invention.  
Claim 21 is objected to as being dependent upon a rejected base claim 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 21would be allowable over the prior art references of record because the prior art failed to teach or suggest a layer of magnetic material; and printed circuit with metal traces forming the spiral-winding foreign object detection coil and the figure- eight-winding foreign object detection coil, wherein the printed circuit is interposed between the wireless power transmitting coil and the layer of magnetic material to reduce sensitivity to misalignment of the wireless power receiving device with respect to the wireless power transmitting coil as set forth in the claimed invention. 
Claim 28  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim 1 and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22, 23, 25, 26, 27 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed June 2, 2022  have been fully considered but they are not persuasive.  Applicants argues that Lee et al. fail to teach or disclose foreign object detection coils of different winding patterns and different types as recited in claim 1. However, the examiners disagrees with the Applicant’s assessment. Lee et al. discloses each of the plurality of object detectors 201 may includes a first coil part 210a, 210b and 210n (hereinafter 210); and a second coil part 212a, 212b,..212n (hereinafter 212). See [0100]. The first coil part 210, may be wound a number of times greater than the number of times a coil is wound in the second coil part 212 (See 0103) and have a certain shape different than the second coil part (see 0135-0138 and 0153-0156) Further, while the second coil part 212 may be refereed to as an induced voltage cancellation coil it is still part of the foreign object detectors as disclosed in paragraph [0100]. Further, if the foreign substance exits when the inducted voltage is cancelled, an inducted voltage may occur and, in this case, the detection circuit 270 is able to detect whether an object exists, based on the inducted voltage which has occurred (see 0127-0128). 
In response to applicant's argument that their overlapping foreign object detection coils of different types having different winding patterns are complementary and, thus detection blind spots are avoided, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  Lee et al. discloses that the foreign object detection coils which includes first coil part 210 and second coil part 212 have different winding patterns and shapes as discussed above with similar arguments in claim 1. Further, the first coil part 210 and second coil part 212 are formed in different layers [0118]. Therefore, it would have been to one of ordinary skill in the art prior to the filling date of the invention to change or modify the shape “winding pattern” of either of the first and second coil part to include a figure-eight winding as taught by Widmer because Lee et al. teaches that various shapes and winding patterns can be used for foreign object detection. 
The first coil part 210, may be wound a number of times greater than the number of times a coil is wound in the second coil part 212 (See 0103) and have a certain shape different than the second coil part (see 0135-0138 and 0153-0156) Further, while the second coil part 212 may be referred to as an induced voltage cancellation coil it is still part of the foreign object detectors as disclosed in paragraph [0100]. Further, if the foreign substance exits when the inducted voltage is cancelled, an inducted voltage may occur and, in this case, the detection circuit 270 is able to detect whether an object exists, based on the inducted voltage which has occurred (see 0127-0128). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        8/27/22

/DANIEL KESSIE/Primary Examiner, Art Unit 2836